UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-6479



TALIB D. SHABAZZ,

                                              Plaintiff - Appellant,

          versus


HAMLETT, Lieutenant; SHIFLETT, Unit Manager;
SUSSEX II STATE PRISON,

                                            Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (CA-03-192-3)


Submitted:   June 18, 2004                  Decided:   July 16, 2004


Before MICHAEL, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Talib D. Shabazz, Appellant Pro Se. William W. Muse, Assistant
Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Talib D. Shabazz appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.   We have

reviewed the record and find no reversible error.   Accordingly, we

affirm on the reasoning of the district court.      See Shabazz v.

Hamlett, No. CA-03-192-3 (E.D. Va. Feb. 10, 2004).     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                           AFFIRMED




                              - 2 -